 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     STATE OF WASHINGTON,                             CASE NO. 19-5015 BHS
 8
                             Plaintiff,               ORDER WITHDRAWING
 9          v.                                        REFERRAL, DENYING
                                                      DEFENDANT’S MOTION TO
10   JOHN GRIFFIN HEADRICK,                           PROCEED IN FORMA PAUPERIS,
                                                      AND REMANDING
11                           Defendant.

12

13          This matter comes before the Court on John Griffin Headrick’s (“Headrick”)

14   motion to proceed in forma pauperis and proposed removal. Dkts. 1, 1-2.

15          On May 13, 2019, Headrick filed the motion and proposed removal seeking to

16   remove his state criminal matter from state court to federal court. Id. The Clerk referred

17   the motion to United States Magistrate Judge David W. Christel pursuant to Western

18   District of Washington General Order 02-19. Id.

19          Upon review of the material, the Court finds that the proposed removal is so

20   frivolous that the referral should be withdrawn and an order immediately remanding the

21   matter should be entered. The Court can deny permission to proceed in forma pauperis if

22   the action is frivolous. 28 U.S.C. § 1915(e)(2)(B)(i). The Court finds that this action is


     ORDER - 1
 1   frivolous because a defendant facing charges for violations of state criminal statutes may

 2   not remove a proceeding from state court to federal court as a federal court does not have

 3   jurisdiction over state criminal matters. If Headrick has defenses based on his federal

 4   rights, he should present those defenses in state court. Therefore, the Court withdraws

 5   the referral, DENIES Headrick’s motion to proceed in forma pauperis, and directs the

 6   Clerk to remand the matter to Grays Harbor Superior Court for the State of Washington.

 7          IT IS SO ORDERED.

 8          Dated this 16th day of May, 2019.

 9

10

11
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
